PER CURIAM.
We affirm as to all issues. With respect to appellant’s claim that the insurance company’s payment of bills justified an award of fees pursuant to Wollard v. Lloyd’s & Companies of Lloyd’s, 439 So.2d 217 (Fla.1983), we would point out that at the hearing on settlement and payment by the insurance company, the parties agreed that the insurance company could raise any issue as to entitlement to attorney’s fees, irrespective of the amounts paid. Therefore, Wollard is distinguishable. As to the other issues, the trial court heard the witnesses and determined their credibility. We cannot find that the trial court abused its discretion in making its factual findings.
Affirmed.
STONE, WARNER and POLEN, JJ., concur.